Citation Nr: 1128357	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  03-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, in pertinent part, the RO denied a claim of entitlement to service connection for residuals of a back injury.  In September 2003, the Veteran appeared and testified at a Travel Board hearing before Veterans Law Judge L.W. Tobin.  In a decision dated March 2004, the Board denied the claim of entitlement to service connection for residuals of a back injury.

The Veteran appealed the Board's March 2004 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  On February 11, 2005, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for an Order Partially Vacating the Board's March 2004 Decision and Request for Remand to allow additional development of the claim.  On February 18, 2005, the Court issued an Order vacating the Board's March 2004 decision pursuant to the terms of the Joint Motion for Remand.  In turn, the appeal was returned to the Board for appropriate action.  

On March 29, 2005, the Board sent the Veteran a letter notifying him that Veterans Law Judge L.W. Tobin had retired from the Board, and as such, he had a right to another Board hearing if he so desired.  In May 2005, the Veteran responded that he wished to proceed without another hearing.  In September 2005, the Board granted the Veteran's motion to advance his case on the docket in light of his advancing age.

In September 2005, the Board remanded the appeal back to the RO for additional development of the record pursuant to the directives set forth in the Parties' Joint Motion for Remand.  After completion of the requested development, to the extent possible, the RO issued a supplemental statement of the case, and returned the case to the Board.  

In a decision dated January 2007, the Board once again denied the claim of entitlement to service connection for residuals of a back injury.  The Veteran once again appealed that determination to the Court.  The Court issued a memorandum decision in November 2008 affirming the Board's January 2007 decision.  The Veteran appealed his case to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), which vacated the CAVC's November 26, 2008 decision and remanded the case back to the CAVC.  The CAVC in turn remanded the case back to the Board.  

Pursuant to the directives set forth in the Federal Circuit's November 2008 decision, the Veteran's claim of entitlement to service connection is once again remanded to the RO for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for the claimed residuals of a back injury in service.  

The Veteran contends that he missed a step while jumping off of a plane he had finished inspecting, causing him to fall approximately six feet and injure his back.  He indicates that he was hospitalized for one week after this incident.  The Veteran also reports that he injured his back on a separate occasion but was not hospitalized.  See July 1999 and March 2003 statements in support of claim; September 2003 hearing transcript.

There are no service treatment records in the claims folder.  VA requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) in September 1999.  An October 1999 response indicated that the Veteran's record was fire related and that there were no service treatment records (STRs) or Surgeon General's Office extracts (SGOs).  As the claim is being remanded once again, another search for the Veteran's STRs should be conducted and a formal finding of unavailability should be made if no such records are located.  

The Veteran testified in September 2003 that he sought treatment for his back from the Altoona, Pennsylvania VA Hospital in either 1947 or 1948, and from a private facility named Chestnut Hill Hospital sometime in the late 1960's.  He further reported that he began receiving disability from the Social Security Administration (SSA) in 1977.  VA attempted to obtain these records, to include requesting the Veteran's authorization and consent for the release of records from Chestnut Hill Hospital in an October 2005 letter.  The Veteran, however, did not provide the requested release with regard to the Chestnut Hill records.  Regarding records from the Social Security Administration (SSA), two responses from the SSA, in October 2005 and February 2006, indicated that the Veteran's SSA folder had been destroyed.  Finally, an August 2006 response from the VA Medical Center (VAMC) in Altoona indicated that there were no records of the Veteran at that facility and that a further search was unsuccessful in locating any information.

However, in a statement received in November 2006, the Veteran indicated that he had mistakenly listed the Altoona VAMC as the place where he was treated in 1948, when, in fact, he had been treated at the VA hospital in Huntington, Pennsylvania.  To date, it does not appear that any search has been conducted to attempt to obtain records of the Veteran from the VA facility in Huntington, Pennsylvania in support of the Veteran's claim.  In that statement, the Veteran also provided an address for Chestnut Hill Hospital.  As it does not appear that a release form for Chestnut Hill Hospital was provided, the Veteran should be requested to complete one on remand.  In addition, the Veteran should be notified that Shore Memorial Hospital responded that it did not have records pertaining to the Veteran.  See 38 C.F.R. § 3.159(e).

VA's duty to assist claimants in obtaining evidence includes, making reasonable efforts to obtain medical evidence and other federal records, such as STRs, in the custody of a Federal department or agency.  Moreover, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will only end its efforts to obtain records from a Federal department or agency once it concludes that the records sought do not exist or further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(c)(2).  In light of the foregoing, the case must be remanded to obtain the VA treatment records identified by the Veteran as relevant to his claim on appeal.  Additionally, because it does not appear that all avenues to obtain the Veteran's STRs have been exhausted, additional attempts to obtain these records are required.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records identified by the Veteran from the Huntington VA facility dating back to 1948.  

In addition to the lack of medical evidence that the Veteran suffered an injury to his back during service, there is no evidence of record, other than the Veteran's own self-reported history, to suggest that the Veteran has manifested residual symptoms of a back disability since his discharge.  However, the Veteran is certainly competent to report a back injury in service, and, he is also competent to report symptoms of back pain after service.  

Furthermore, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, because the Veteran is competent to report that he suffered a back injury in service, and, because there is no reason to doubt the Veteran's credibility in this regard, a VA examination is necessary to determine whether the Veteran's current back disability is a residual, or extension of the injury suffered in service.  

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although it has been established that the Veteran's reports of an in-service back injury are competent and credible, the question of whether the current back disability is related to the injury in service is a complex medical question requiring an opinion from a medical professional, and it is not the type of question that can be answered by the lay individual.  

Importantly, the claims file does contain evidence of treatment for back pain as early as 1952.  A January 1952 record from the Altoona VA Hospital indicated that the Veteran sought treatment in pertinent part for back pain.  He reported an attack of lumbar pain in July 1951, which recurred in December 1951 and had not ceased.  The Veteran was diagnosed with sacroiliac strain with possible arthritis of the lumbar spine.  A February 1952 record from the Altoona VA Hospital indicates that the Veteran was seen with lumbar pain; an impression of chronic low back strain, possible herniated disc was made.  An x-ray of the lumbosacral spine taken that same day, however, showed no definite pathology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain the Veteran's service treatment records from all possible sources.  In addition, specifically request inpatient records pertaining to reported treatment at the hospital at the now-defunct Olmstead Air Force Base in Pennsylvania for the time period of November 18, 1942 to August 9, 1943.  If no records have been located after all possible avenues to locate them have been exhausted, then prepare a formal finding for the record and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  Obtain and associate with the claims file all medical VA records relevant to the Veteran's claim of service connection for residuals of a back injury, including, but not limited to VA records from the VA hospital in Huntington, Pennsylvania dating back to 1948.  

3.  Request that the Veteran complete an authorization to release information to VA form for Chestnut Hill Hospital.  Provided that the Veteran submits a release, the records should be requested directly from the facility.  If the records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Inform the Veteran that Shore Memorial Hospital responded that it did not have records pertaining to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

5.  After completion of all the above steps, schedule the Veteran for a VA orthopedic examination to determine the current nature and likely etiology of the Veteran's back disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that any claimed disability of the spine, if found, was incurred during active service, to include as a result of the claimed in-service injury.

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his injuries sustained during service and his description of symptoms and any treatment by healthcare providers during service and thereafter.  

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

6.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

